DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 9, filed 07 November 2022, have been fully considered but they are not persuasive.  
Applicant argues Bevis et al, (US 2016/0147408) does not disclose displaying one or more first guides… that are perpendicular to one or more detected surfaces of the physical object in the three-dimensional physical environment with the reasons Bevis makes no explicit mention of the dashed line in Figure 3C nor state the dash lines are actually displayed (pages 14 – 16) with similar reasons for different arguments made (pages 16 – 18).  The Examiner agrees that Bevis does not discuss the dashed lines in the specification, but does disclose the dashed lines in the drawings of Figure 3C.  However, Bevis does disclose FIGS. 3A through 3M show various examples of a user's view through an ARNR headset (paragraph 14).  It cannot be assumed that Bevis did intended or did not intended for the dashed lines that are illustrated to be visually displayed to the user, but based on the cited passage that the drawings of Figures 3A – 3M, including 3C, is what the user’s view is through an ARNR headset.  Thus, the dashed line in Figure 3C is in fact displayed to the user when the virtual ruler is not anchored to the measured physical object and therefore Bevis does disclose the cited claim limitation.  
The 35 U.S.C. 101 rejections have been withdrawn due to applicant’s amendments.  

Claim Objections
Claims 18 – 24 are objected to because of the following informalities:  
Claims 18 – 24 recite “the computer readable storage medium” and should recite “the non-transitory computer readable storage medium” as cited in independent claim 9.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 – 9, 15, 16, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevis et al, (US 2016/0147408).  
Regarding independent claim 1, Bevis teaches a method, comprising: at a computer system with a display device and one or more cameras (Figures 1, 2): 
displaying, via the display device, an annotation placement user interface, the annotation placement user interface including (Figures 3A-3M): 
a representation of a field of view of the one or more cameras, including a representation of a portion of a three-dimensional physical environment including a physical object that is in the field of view of the one or more cameras (Figures 3A-3M), wherein the representation of the field of view is updated over time based on changes in the field of view of the one or more cameras (paragraph 33: when the virtual ruler is anchored to an object, the headset by default may adjust its display so that it appears to the user to remain fixed to that object in the same orientation, even if the user moves around the move, unless the user provides input to modify that functionality); and 
a placement user interface element that indicates a location at which a virtual annotation would be placed in the representation of the field of view in response to receiving an annotation placement input (paragraph 31: after the user selects the virtual measurement tool, the user provides input to the headset to specify two points 317 to create a virtual ruler); 
while the placement user interface element indicates a first location in the representation of the field of view, receiving a first annotation placement input (paragraph 33: when the virtual ruler is anchored to an object, the headset by default may adjust its display so that it appears to the user to remain fixed to that object in the same orientation, even if the user moves around the move, unless the user provides input to modify that functionality); and 
in response to receiving the first annotation placement input (paragraph 33: the user has lifted (translated) the virtual ruler 38 vertically off the coffee table 33; paragraph 34: instead of initially anchoring the virtual ruler 38 to an object, the user can instead instantiate the virtual ruler 38 so that it is initially floating in space and then (optionally) "snap" it to a physical object): 
displaying an annotation at the first location in the representation of the field of view (Figure 3C: Virtual Ruler 38 having extended lines that maps to the corners of the coffee table 33); and 
displaying one or more first guides that extend from the first location in the representation of the field of view in one or more directions that are perpendicular to one or more detected surfaces of the physical object in the three-dimensional physical environment (Figure 3C: Virtual Ruler 38 having extended lines that maps to the corners of the coffee table 33; paragraph 14: FIGS. 3A through 3M show various examples of a user's view through an ARNR headset).

Regarding dependent claim 6, Bevis teaches after detecting the first annotation placement input and displaying the one or more first guides that extend from the first location in the representation of the field of view, detecting movement of the one or more cameras relative to the physical environment that includes movement in a first direction; and in response to detecting the movement of the one or more cameras in the first direction, in accordance with a determination that a respective guide of the one or more first guides extends in the first direction, maintaining display of at least a portion of the respective guide (paragraph 33: the headset by default may adjust its display so that it appears to the user to remain fixed to that object in the same orientation, even if the user moves around the room).

Regarding dependent claim 7, Bevis teaches wherein maintaining display of at least a portion of the respective guide includes maintaining display of a portion of the respective guide that extends from the first location in the first direction, and ceasing to display a portion of the respective guide that extends from the first location in a direction opposite the first direction (Figure 3C: the deashed extension of the virtual ruler 38 to the coffee table 33 goes in one direction and does not go in another direction or opposite direction.  Examiner notes the claims never required the guide to be displayed in a direction opposite the first direction).

Regarding claims 8, 9, 15, 16, 22, and 23, claims 8, 9, 15, 16, 22, and 23 are similar in scope as to claims 1, 6, and 7, thus the rejections for claims 1, 6, and 7 hereinabove are applicable to claims 8, 9, 15, 16, 22, and 23.  Bevis teaches a computer system, comprising: a display device; one or more cameras; one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors (Figures 1, 2, and paragraph 47).  Bevis teaches a computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by a computer system that includes a display device and one or more cameras (Figures 1, 2, and paragraph 47).  

Allowable Subject Matter
Claims 2 – 5, 10 – 14, 17 – 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612